In a proceeding to condemn real property, petitioner appeals from an order confirming report of official referee denying motion of the petitioner, Arab Realty Corporation, to expunge claim filed with the comptroller of the city of New York by Shahende Barezie and Maude Barezie against the balance of the award made for the acquisition of damage parcel No. 454, canceling the warrants made payable to Amina Arab for that damage parcel, and directing the comptroller to draw up new warrants and to pay to Shahende Barezie and Maude Barezie out of the balance of the award made to Amina Arab for the acquisition of premises designated as damage parcel No. 454 in this proceeding the sum of $772.56, with lawful interest thereon from the 25th day of October, 1935, until the date of payment thereof, provided proper releases are furnished of certain mortgages, and awarding other relief. Order unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present • — • Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.